Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of April 29, 2013

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Mike Shahbazian

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to: (i) that certain CREDIT AGREEMENT (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 27, 2011 by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and SABA SOFTWARE, INC., a Delaware corporation (“Borrower”),
(ii) that certain Extension under Credit Agreement Letter (the “First Extension
Letter”) dated as of April 13, 2012 by and between Lender and Borrower,
(iii) that certain Second Extension under Credit Agreement Letter (the “Second
Extension Letter”) dated as of May 31, 2012 by and between Lender and Borrower,
(iv) that certain Third Extension under Credit Agreement Letter (the “Third
Extension Letter”) dated as of June 28, 2012 by and between Lender and Borrower,
(v) that certain Extension Under Credit Agreement Letter (the “Fourth Extension
Letter”) dated as of July 31, 2012 and effective July 30, 2012, by and between
Lender and Borrower, (vi) that certain Extension Under Credit Agreement and
Waiver Letter (the “Fifth Extension Letter”) dated as of August 31, 2012, by and
among Lender, Borrower, and Guarantors, (vii) that certain Extension Under
Credit Agreement Letter (the “Sixth Extension Letter”) dated as of September 28,
2012, by and among Lender, Borrower, and Guarantors, (viii) that certain
Extension Under Credit Agreement Letter (the “Seventh Extension Letter”) dated
as of October 31, 2012, by and among Lender, Borrower, and Guarantors, (ix) that
certain Extension Under Credit Agreement Letter (the “Eighth Extension Letter”)
dated as of November 30, 2012, by and among Lender, Borrower, and Guarantors,
(x) that certain Extension Under Credit Agreement Letter (the “Ninth Extension
Letter”) dated as of December 21, 2012, by and among Lender, Borrower, and
Guarantors, (xi) that certain Extension Under Credit Agreement Letter (the
“Tenth Extension Letter”) dated as of January 28, 2013, by and among Lender,
Borrower, and Guarantors, (xii) that certain Extension Under Credit Agreement
Letter (the “Eleventh Extension Letter”) dated as of February 26, 2013, by and
among Lender, Borrower, and Guarantors and (xiii) that certain Extension Under
Credit Agreement Letter (the “Twelfth Extension Letter”) dated as of March 29,
2013, by and among Lender, Borrower, and Guarantors. All initially capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

Extension of 2012 Third Quarter Quarterly Delivery Deadline

Pursuant to the Twelfth Extension Letter, on or before April 30, 2013 (the
“Twelfth Extended 2012 Third Quarter Quarterly Delivery Deadline”), Borrower
shall deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended February 29, 2012 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance



--------------------------------------------------------------------------------

sheets, income statements, statements of retained earnings and statements of
cash flows, and a duly completed Compliance Certificate executed by a senior
financial officer of Borrower, in each case, for such fiscal quarter (the “2012
Third Quarter Quarterly Deliverables”).

Borrower has requested that Lender extend the Twelfth Extended 2012 Third
Quarter Quarterly Delivery Deadline to May 31, 2013. Lender is willing to grant
the extension requested by Borrower. Accordingly, Lender hereby extends the
Twelfth Extended 2012 Third Quarter Quarterly Delivery Deadline to May 31, 2013
(the “Thirteenth Extended 2012 Third Quarter Quarterly Delivery Deadline”).
Failure of Borrower to deliver or cause to be delivered to Lender the 2012 Third
Quarter Quarterly Deliverables by the Thirteenth Extended 2012 Third Quarter
Quarterly Delivery Deadline shall constitute an immediate Event of Default,
unless otherwise waived in writing in accordance with the Credit Agreement prior
to such time.

Extension of First Quarter Quarterly Delivery Deadline

Pursuant to the Twelfth Extension Letter, on or before April 30, 2013 (the
“Seventh Extended First Quarter Quarterly Delivery Deadline”) Borrower shall
deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended August 31, 2012 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance sheets, income statements, statements
of retained earnings and statements of cash flows, and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower, in
each case, for such fiscal quarter (the “First Quarter Quarterly Deliverables”).

Borrower has requested that Lender extend the Seventh Extended First Quarter
Quarterly Delivery Deadline to May 31, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the Seventh
Extended First Quarter Quarterly Delivery Deadline to May 31, 2013 (the “Eighth
Extended First Quarter Quarterly Delivery Deadline”). Failure of Borrower to
deliver or cause to be delivered to Lender the First Quarter Quarterly
Deliverables by the Eighth Extended First Quarter Quarterly Delivery Deadline
shall constitute an immediate Event of Default, unless otherwise waived in
writing in accordance with the Credit Agreement prior to such time.

Extension of Second Quarter Quarterly Delivery Deadline

Pursuant to the Twelfth Extension Letter, on or before April 30, 2013 (the
“Fourth Extended Second Quarter Quarterly Delivery Deadline”) Borrower shall
deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended November 30, 2012 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance sheets, income statements, statements
of retained earnings and statements of cash flows, and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower, in
each case, for such fiscal quarter (the “Second Quarter Quarterly
Deliverables”).

Borrower has requested that Lender extend the Fourth Extended Second Quarter
Quarterly Delivery Deadline to May 31, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the Fourth
Extended Second Quarter Quarterly Delivery Deadline to May 31, 2013 (the “Fifth
Extended Second Quarter Quarterly Delivery Deadline”). Failure of Borrower to
deliver or cause to be delivered to Lender the Second Quarter Quarterly
Deliverables by the Fifth Extended Second Quarter Quarterly Delivery Deadline
shall constitute an immediate Event of Default, unless otherwise waived in
writing in accordance with the Credit Agreement prior to such time.



--------------------------------------------------------------------------------

Extension of Annual Delivery Deadline

Pursuant to the Twelfth Extension Letter, on or before April 30, 2013 (the
“Eighth Extended Annual Delivery Deadline”), Borrower shall deliver to Lender
(i) copies of the Form 10-K report (including the financial statements contained
therein, which shall be audited by Borrower’s independent certified public
accountant (which independent certified public accountant shall be of recognized
national standing) for Borrower’s fiscal year ending May 31, 2012 and certified
by such independent certified public accountant (i) to have been prepared in
accordance with GAAP and (ii) without any qualifications (including any
(A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 5.09 of the Credit Agreement)), filed by Borrower with the United States
Securities and Exchange Commission or any successor agency, (ii) concurrently
therewith, consolidating financial statements of Borrower, prepared by Borrower
(to include balance sheets, profit and loss statements, statements of cash
flows, and reconciliations of net worth) for such fiscal year, and (iii) a duly
completed Compliance Certificate executed by a senior financial officer of
Borrower (the “Annual Deliverables”).

Borrower has requested that Lender extend the Eighth Extended Annual Delivery
Deadline to May 31, 2013. Lender is willing to grant the extension requested by
Borrower. Accordingly, Lender hereby extends the Eighth Extended Annual Delivery
Deadline to May 31, 2013 (the “Ninth Extended Annual Delivery Deadline”).
Failure of Borrower to deliver or cause to be delivered to Lender the Annual
Deliverables by the Ninth Extended Annual Delivery Deadline shall constitute an
immediate Event of Default, unless otherwise waived in writing in accordance
with the Credit Agreement prior to such time.

Extension of 2013 Third Quarter Quarterly Delivery Deadline

Pursuant to the Twelfth Extension Letter, on or before April 30, 2013 (the
“Extended 2013 Third Quarter Quarterly Delivery Deadline”), Borrower shall
deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended February 28, 2013 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance sheets, income statements, statements
of retained earnings and statements of cash flows, and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower, in
each case, for such fiscal quarter (the “2013 Third Quarter Quarterly
Deliverables”).

Borrower has requested that Lender extend the Extended 2013 Third Quarter
Quarterly Delivery Deadline to May 31, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the Extended
2013 Third Quarter Quarterly Delivery Deadline to May 31, 2013 (the “Second
Extended 2013 Third Quarter Quarterly Delivery Deadline”). Failure of Borrower
to deliver or cause to be delivered to Lender the 2013 Third Quarter Quarterly
Deliverables by the Second Extended 2013 Third Quarter Quarterly Delivery
Deadline shall constitute an immediate Event of Default, unless otherwise waived
in writing in accordance with the Credit Agreement prior to such time.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to



--------------------------------------------------------------------------------

entitle Borrower or any Guarantor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or the other Loan
Documents in similar or different circumstances. This letter shall be subject to
the provisions regarding choice of law and venue and jury trial waiver
applicable to the Credit Agreement.

Each of the undersigned Guarantors consents to the extensions contained herein.
Although the undersigned Guarantors have been informed of the matters set forth
herein and have consented to same, each Guarantor understands that the Lender
Group has no obligation to inform it of such matters in the future or to seek
its acknowledgement or agreement to future consents, amendments, or waivers, and
nothing herein shall create such a duty.

Each of Borrower and each Guarantor hereby reaffirms its obligations under each
Loan Document to which it is a party. All of such obligations owing by Borrower
and such Guarantor are unconditionally owing by Borrower and such Guarantor to
Lender without offset, defense, withholding, counterclaim or deduction of any
kind, nature or description whatsoever. Each of Borrower and each Guarantor
hereby further ratifies and reaffirms the validity and enforceability of all of
the Loan Documents to which it is a party, including any amendments or
modifications or substitutions thereto, and ratifies and reaffirms the validity
and enforceability of all of Liens and security interests heretofore granted by
it pursuant to or in connection with any Loan Document to Lender, as security
for its obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain in full force and effect on and after the date hereof except as
expressly set forth herein.

This letter shall constitute a Loan Document.

[Signature pages to follow.]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Daniel Morihiro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 29th day of April 2013:

 

SABA SOFTWARE, INC., a Delaware corporation, as Borrower By:  

/s/ Peter Williams

Name:   Peter Williams Title:   Executive Vice President

 

HAL ACQUISITION SUB INC., a Delaware corporation, as a Guarantor By:  

/s/ Peter Williams

Name:   Peter Williams Title:   Executive Vice President

 

HUMANCONCEPTS, LLC, a California limited liability company, as a Guarantor By:  

/s/ Peter Williams

Name:   Peter Williams Title:   Executive Vice President

[SIGNATURE PAGE TO EXTENSION LETTER]